DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comment
	A new Examiner has been assigned the instant Application. The Applicants are encouraged to contact the Examiner to discuss the Application and corresponding Office Action if so desired. 

Status of the claims
	In the reply filed 12/21/20, Applicants amended claims 31, 52 and added New claim 53. 
Claims 31-32, 48-49 and 51-53 are presented for examination on the merits.

Withdrawn Rejections
	The rejection of claims 31-32, 48-49 and 51-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to amendment of claim 31. 

	The rejection of claim 31-32, 48-49 and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 31-32, 48-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sosne et al. (US20090131313, published on 5/21/2009, as cited in the IDS dated 12/07/2017) in view of Marini et al. (USPN 6,821,524) and  Goldstein et al. (Expert Opin. Biol. Ther. (2015), 5(Suppl.1): S139-S145, as cited in the Office Action dated 5/09/2019).  
Sosne et al. teach and claim “a composition for administration to skin tissue of a subject, comprises a peptide agent comprising amino acid sequence LKKTET or LKKTNT…..Thymosin β4 (Tβ4)…” (claim 1 and [0023-0024]).
 With respect to the limitation “a phosphate buffer”, Sosne et al. teach examples of buffer substances include acetate, ascorbate, borate, hydrogen carbonate/carbonate, citrate, gluconate, lactate, phosphate, propionate and TRIS (tromethamine) buffers [0041,0127]. Sosne et al. teach the amount of buffer substance added is, for example, that necessary to ensure and maintain a physiologically tolerable pH range. With respect to the limitation “wherein the external preparation has a pH of 5.5-6.0:, Sosne et al. teach the pH range is typically in the range of from 5 to 9, preferably from 6 to 8.2 and more preferably from 6.8 to 8.1 [0041]. Sosne et al. also teach that pH can be adjusted, and “The desired pH level may be within a range of about 3.5-11.5, about 3.5-9, about 4.5-8, or about 5.0-7.8. The desired pH level may be about 5.5” (see end of [0127]). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 With respect to the limitation “external preparation”, Sosne et al. teach and claim administration to the skin (claim 1 and [0008, 0127, 0128]). Sosne et al. teaches exemplary formulations include topical ointments [0096].  
With respect to “a viscosifier… wherein the viscosifier is a sodium carboxymethyl cellulose”, Sosne et al. teach Preferred Carrier/Vehicle (1): carboxymethylcellulose sodium (2.5%) [0098]. 2.5% is equivalent to 25 mg/ml. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to the limitation “an additive…wherein the additive is propylene glycol…and disodium EDTA…”, Sosne et al. teach  dibasic sodium phosphate; propylene glycol; methyl paraben; propyl paraben; sodium chloride; NaOH/HCl to adjust pH; purified water (see [0096]-[0098]). Sosne et al. also teach the composition may comprise disodium EDTA [0131].
Sosne et al. does not teach an example of propylene glycol in combination with disodium EDTA. However, the teachings of Marini et al. cure this deficiency. Marini et al. teach cosmetic skin care compositions comprising Thymosin β4 (Tβ4) in combination with disodium EDTA and propylene glycol (col. 7, water-in-oil emulsion). Marini et al. teach examples of 0.1% w/w of disodium EDTA and 2.0% w/w propylene glycol. 0.1% is equivalent to 1 mg/ml disodium EDTA and 2.0% is equivalent to 20 mg/ml of propylene glycol. 
It would have been obvious to a person of ordinary skill in the art to combine disodium EDTA and propylene glycol in an external preparation because Sosne et al. teach the composition may comprise the ingredients. Moreover, Marini et al. teach examples of the topical formulations comprising disodium EDTA and propylene glycol. There is a reasonable expectation of success given that the ingredients are common additives to pharmaceuticals. Importantly, Marini et al. teach three examples of formulations comprising the combination of disodium EDTA and propylene glycol. With respect to the concentration of the disodium EDTA and propylene glycol, the concentration of the additives is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Marini et al. 1 mg/ml disodium EDTA and 20 mg/ml propylene glycol. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the ingredients, to arrive at the dose ranges of claim 31. 
Sosne et al. does not teach a method for treating skin damage of the subject,, wherein the treatment of the skin damage includes wound closure and tissue regeneration or wherein the skin damage is Epidermolysis Bullosa (EP). However, the teachings of Goldstein et al. cure this deficiency.
In addition to the teachings above, Sosne et al. teach a method of treatment for treating, preventing, inhibiting or reducing tissue deterioration, injury or damage resulting from administration of a quaternary ammonium salt to a subject, comprising administering said quaternary ammonium salt to said subject, and administering to said subject Thymosin β4 (Tβ4) (claim 13).
Goldstein et al. teach a recently completed trial of T4 in patients with Epidermolysis Bullosa (EB) has found similar effects and at the same dose (0.03%) of T4 in accelerating the early closure of wounds. Furthermore, there were no adverse events in the EB patients who represent a very fragile population, and many patients in the study were children, thus further demonstrating the safety profile of this peptide in humans (see page S142).
With respect to claims 31 and 32, it would have been obvious to use the external preparation of Sosne to treat skin damage in a subject, such as Epidermolysis Bullosa as taught by Goldstein et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in because Goldstein et al. teach Thymosin 4 for treatment of Epidermolysis Bullosa patients. One of ordinary skill in the art before the effective filing date would have had a reasonable expectation of success since Sosne teach a method of using Thymosin 4 for treatment of skin damage and Goldstein et al. teach Thymosin 4 for treatment of Epidermolysis Bullosa.  
With respect to claim 48, Sosne et al. teach viscosity is measured at 20° or 25°C [0058]. Sosne et al. teach the viscosity of an ointment is >20,000 to 100,000 cps [0061].  The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 49, Sosne et al. teach and claim topical ointments (claims 5, 21 and [0096]). 
With respect to claim 51, Epidermolysis bullosa includes skin inflammation. Sosne et al. teach Thymosin 4 has anti-inflammatory activity [0026]. 


Allowable Subject Matter
Claims 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 52 and 53 claim specific amounts of propylene glycol, disodium-EDTA and sodium carboxymethyl cellulose in the formulation comprising Thymosin 4 that are shown in Table 5 to have enhanced and prolonged stability over 24 months at both conditions of 2-8C/ambient relative humidity and 25C/60% relative humidity. 

Response to Applicants Arguments
	Applicant’s argument filed on 12/21/20 have been considered but are not persuasive. Applicants argue that Sosne fails to teach the particular combination of claim 31. In particular, Sosne is silent regarding the combination of disodium EDTA and propylene glycol. Applicants further argue the formulation of Example 4, which is an embodiment of claim 31 has surprisingly enhanced and prolonged stability. Applicants state that Goldstein fails to cure the deficiency of Sosne. 
	The Applicants are correct that the Sosne does not teach the combination of disodium EDTA and propylene glycol. However, as presented above in the NEW 103 rejection, skin formulations comprising the combination of disodium EDTA and propylene glycol are known in the art. The argument of unexpected results was persuasive of overcome the rejection of claims 52 and 53. However, the teachings of Sosne in view of Marini and Goldstein make obvious the formulation of claim 31 and the claimed concentration range of ingredients. MPEP 716.02 states : To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the instant case, the Applicants have not established the unexpected results over a claimed range. 


Conclusion
	Claims 31-32, 48-49 and 51 are rejected. 
	Claims 52 and 53 are objected. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654